DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 18, 20, 34 – 37, 42, and 44 have been cancelled. Claims 33, 38 – 41, and 43 have been amended. Claims 45 – 47 are as previously presented. Claims 19, 21 – 32, and 38 – 41 remain withdrawn. Therefore, claims 33, 43, and 45 – 47 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 4/26/2021 has been entered. Applicant has not addressed the previously set-forth 112(b) rejection regarding the term “platelike part[s],” recited in claims 33, 43, and 46 – 47. Therefore, this rejection remains. Applicant’s amendment overcomes the previously set-forth 112(b) rejection of claim 43 regarding the phrase “several platelike parts.” In light of Applicant's amendments claiming a collision object “comprising a) a device having a nozzle for generating a liquid jet, and b) a laser beam coupling unit for coupling a laser beam into the liquid jet, and c) a displacement device for performing at least one configuration change by changing from a first spatial configuration to a second spatial configuration of the collision object relative to the liquid jet, and e) a device for detecting a first and a second state of the liquid jet in a first and a second spatial configuration respectively,” the Examiner withdraws the previously set-forth prior art rejections (please see the Non-Final Rejection dated 9/16/2020). However, it is noted that the previously-cited prior art is still applicable to the claimed collision object if the limitation reciting the elements listed in a), b), c), and e) of claim 33 are removed.

Claim Objections
Claim 33 is objected to because of the following informalities: claim 33 lists elements “a)”, “b)”, “c)”, and “e)”, but does not list element “d)”. Examiner suggests replacing “e)” with “d)”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a laser beam coupling unit for coupling a laser beam into the liquid jet: in claim 33;
“displacement device for performing at least one configuration change by changing from a first spatial configuration to a second spatial configuration of the collision object relative to the liquid jet” in claim 33; and 
“a device for detecting a first and a second state of the liquid jet in a first and a second spatial configuration respectively” in claim 33.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification does not describe the structure of these claim limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 43, and 45 – 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites a collision object “comprising a) a device having a nozzle for generating a liquid jet, and b) a laser beam coupling unit for coupling a laser beam into the liquid jet, and c) a displacement device for performing at least one configuration change by changing from a first spatial configuration to a second spatial configuration of the collision object relative to the liquid jet, and e) a device for detecting a first and a second state of the liquid jet in a first and a second spatial configuration respectively.” comprises the elements listed in a), b), c), and e). Please see also the 112(b) rejection regarding this limitation.

Claim limitations “a laser beam coupling unit for coupling a laser beam into the liquid jet: in claim 33, “displacement device for performing at least one configuration change by changing from a first spatial configuration to a second spatial configuration of the collision object relative to the liquid jet” in claim 33, and “a device for detecting a first and a second state of the liquid jet in a first and a second spatial configuration respectively” in claim 33” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 33 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 43, and 45 – 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 33, 43, and 46 – 47 recite the term “platelike part[s].” It is unclear what shape reads on a “platelike part,” and how different the shape of a “platelike part” is from the shape of a plate. The specification does not appear to describe the shape of a “platelike part.”

Claim 33 recites, “"wherein the collision object has a measuring point for interacting with the liquid jet, comprising a) a device having a nozzle for generating a liquid jet, and b) a laser beam coupling unit for coupling a laser beam into the liquid jet, and c) a displacement device for performing at least one configuration change by changing from a first spatial configuration to a second spatial configuration of the collision object relative to the liquid jet, and e) a device for detecting a first and a second state of the liquid jet in a first and a second spatial configuration respectively.” This language is unclear. Specifically, this language does not clearly indicate what is "comprising" the elements listed in a), b), c), and e). However, since claim 33 is directed to "a collision object," the Examiner is interpreting this limitation to indicate that the collision object comprises the elements listed in a), b), c), and e).

Claim 33 recites "a device" as part of the limitation "wherein the collision object is part of a device for determining a position of a liquid jet." Claim 33 also recites, "comprising a) a device having a nozzle for generating a liquid jet." It is unclear whether the "device having a nozzle" is the same device recited in "wherein the collision object is part of a device."


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
On page 8, Applicant states, “In contrast to the claimed embodiments, Hayashi does not disclose a nozzle or a laser beam coupling unit. Hayashi does not disclose a device for detecting a first and a second state of the liquid jet.”
However, please see the ‘Response to Amendments’ section, above, and the 112(a) and 112(b) rejections regarding these limitations.

On page 8, Applicant states, “the edge disclosed in Hayashi is not "sharp" in the sense of the invention: On p. 15/7, 1. 23ff of the translation, an "edge extend[ing] parallel to the liquid jet lengthwise axis" is referred to a being "less sharp". As a "less sharp edge" is not a "sharp edge", a sharp edge cannot extend parallel to the liquid jet. As the claimed embodiments asks for the light being guided by the liquid jet, the lengthwise axis of the liquid jet equals the lengthwise axis of the laser beam. Therefore, the edge indicated by the examiner extends parallel to this lengthwise axis and is consequently a "less sharp edge" in the wording of the application at hand.”
However, while the Applicant has provided his or her own interpretation of the meaning of the term “sharp,” dict.org defines the term “sharp” as “not obtuse or rounded” and “changing suddenly in direction and degree.” In view of these definitions of the term “sharp,” Fig. 6 of Hayashi shows a sharp edge. It is further noted that Applicant has stated, “As a "less sharp edge" is not a "sharp edge", a sharp edge cannot extend parallel to the liquid jet.” However, the full relevant citation in Applicant’s specification [page 14, line 30 – page 15, line 11] is as follows:

    PNG
    media_image1.png
    58
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    47
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    74
    675
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    154
    673
    media_image4.png
    Greyscale

This citation does not appear to indicate that “a sharp edge cannot extend parallel to the liquid jet,” as the Applicant has stated.

On page 9, Applicant states, “in contrast to the claimed embodiments, Morrissette does not disclose a nozzle or a laser beam coupling unit. Further, the edge disclosed in Morrissette is not "sharp" in the sense of the invention and no device for detecting a first and a second state of the liquid jet is disclosed.”
However, please see the ‘Response to Amendments’ section, above, regarding the limitations amended into the claim. Regarding Applicant’s argument relating to Morrissette and the sharp edge, the Examiner has not relied on Morrissette for this limitation. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761